        Case 1:17-cv-00152-TS-CMR Document 58 Filed 07/18/19 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF UTAH, NORTHERN DIVISION


 Recovery Land Holding,                             MEMORANDUM DECISION AND
                                                    ORDER GRANTING AND DENYING IN
                        Plaintiff,                  PART DEFENDANT’S SHORT FORM
 v.                                                 DISCOVERY MOTION

 City of South Ogden,                               Case No. 1:17-cv-00152-TS-CMR

                        Defendant.                  District Judge Ted Stewart

                                                    Magistrate Judge Cecilia M. Romero

        This matter is referred to the undersigned from Judge Ted Stewart under 28 U.S.C. §

636(b)(1)(A). ECF 49, 52. Pending before the Court is Defendant’s Motion for Short Form

Discovery re: Initial Disclosures, Answers to Interrogatories and Requests for Production. ECF

47. Defendant also sought expedited consideration of the motion. ECF 48. The Court heard

argument on Defendant’s motion on July 17, 2019, and enters the following order memorializing

its oral ruling.

        As set forth at the conclusion of the hearing, the Court GRANTS the motions IN PART

and DENIES the motions IN PART.

        The Court finds the parties failed to sufficiently meet and confer regarding the damages

issue and the other discovery issues identified by Defendant. Accordingly, that negates

Defendant’s requested relief of entering summary judgment or precluding evidence on damages.

        The Court further finds that Plaintiff’s counsel is not without fault in the current dispute.

Therefore, the Court ORDERS Plaintiff to supplement and provide the damages information

within ten (10) days from the date of this order. If this information is not provided within ten
         Case 1:17-cv-00152-TS-CMR Document 58 Filed 07/18/19 Page 2 of 2



days, then the parties will be left with the damages information as now provided, which may

preclude Plaintiff from seeking damages at trial.

         The Court further finds that there are a number of responses to interrogatories and

document requests that are deficient. To help determine how this Court’s prior ruling impacts

that discovery, see ECF 44, the Court ORDERS the parties to meet and confer regarding what

depositions are to take place, and what depositions are disputed and why they may be outside the

parameters of the Court’s prior order.

         Further, there is no motion to extend discovery or to extend fact discovery. The Court,

therefore, will not extend those deadlines and the only discovery that it will allow is what was

contemplated in ECF 44. The parties’ discussions should focus on what discovery needs to be

supplemented under that prior order and the necessary timeframes to provide supplemental

responses.

         The Court takes the matter of attorney’s fees under advisement.

         The Court sets a status conference for Friday July 26, 2019 at 2:00 p.m. Prior to that time

the parties are to use their best efforts to resolve any differences concerning depositions. The

parties are to provide any relevant authority they would like the Court to consider, in the form of

a stipulation if possible, in preparation for that hearing at least two days prior to the hearing. 1

           IT IS SO ORDERED.

                    DATED this 18 July 2019.




                                                       Magistrate Judge Cecilia M. Romero
                                                       United States District Court for the District of Utah

1
  The Court will be closed on July 24th, however if need be, the parties may still file any relevant authority
electronically.



                                                           2
